Citation Nr: 0215687	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1958 to October 
1961.


REMAND

In the veteran's substantive appeal, dated in September 2000, 
the veteran indicated that he desired a hearing at his local 
regional office (RO) before a Decision Review Officer (DRO), 
and this desire was reiterated in a written statement 
submitted by the veteran in September 2000.  Thereafter, a 
personal hearing that had been scheduled in October 2000, was 
rescheduled at the request of the veteran.  A November 2000 
letter advised the veteran that another personal hearing had 
been scheduled in this matter for January 8, 2001.  
Thereafter, the record contains a DRO conference report and 
cover letter that indicates that that a conference occurred 
in January 2001, but not that a formal personal hearing 
occurred on that date or that the veteran had expressed his 
desire to accept an informal conference in lieu of the formal 
hearing he had previously requested.  (A subsequent October 
2002 written statement from the veteran's service 
representative indicating that "[t]he veteran appeared for 
personal hearing testimony at the Cleveland VA Regional 
Office on January 8, 2001, wherein he presented sworn 
testimony in support of his claim," is not considered 
determinative as there is no written transcript of the 
hearing contained in the record and this contrasts with the 
certification of appeal which indicates that there is no 
recorded transcript and the veteran elected an informal 
conference in lieu of a personal hearing at the RO.) 

If a claimant or his/her representative request a formal 
hearing and subsequently decide to accept an informal 
conference in lieu of the formal hearing, there should  be 
appropriate documentation that a hearing was no longer 
desired.  Consequently, the Board of Veterans' Appeals 
(Board) has no option but to conclude that the veteran still 
desires a hearing at his local RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

Arrangements should be made for the 
veteran to have a formal hearing at the 
RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.  The appellant  has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




